


109 HR 5843 IH: To amend the COBRA continuation Act provisions to extend

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5843
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Ryan of Ohio (for
			 himself and Mr. Strickland) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and the
			 Workforce, Energy and
			 Commerce, and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the COBRA continuation Act provisions to extend
		  COBRA continuation coverage from 18 months to 36 months, to provide a tax
		  credit for the cost of such coverage, and to reduce the income tax rate
		  reduction for families with incomes of more than a million
		  dollars.
	
	
		1.Short titleThis Act may be cited as the COBRA
			 Enhancement and Healthcare Relief Act of 2006.
		2.Extension of COBRA
			 continuation coverage
			(a)Under
			 ERISASection 602(2)(A) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1162(2)(A)) is amended—
				(1)by amending clause
			 (i) to read as follows:
					
						(i)General
				ruleIn the case of a qualifying event not described in section
				603(6), the date that is 36 months after the date of the qualifying
				event.
						;
				(2)by
			 striking clauses (ii), (iv), and (v) and by striking the sentence beginning
			 In the case of a qualified beneficiary; and
				(3)by redesignating
			 clause (iii) as clause (ii).
				(b)Under
			 PHSASection 2202(2)(A) of the Public Health Service Act (42
			 U.S.C. 300bb–2(2)(A)) is amended to read as follows:
				
					(A)Maximum required
				periodThe date that is 36 months after the date of the
				qualifying
				event.
					.
			(c)Under
			 IRCSection 4980B(f)(2)(B)(i) of the Internal Revenue Code of
			 1986 is amended—
				(1)by amending
			 subclause (I) to read as follows:
					
						(I)General
				ruleIn the case of a qualifying event not described in paragraph
				(3)(F), the date that is 36 months after the date of the qualifying
				event.
						;
				(2)by striking
			 subclauses (II), (IV), and (V) and by striking the sentence beginning In
			 the case of a qualified beneficiary; and
				(3)by
			 redesignating subclause (III) as subclause (II).
				(d)Under
			 FEHBPSection 8905a(e) of title 5, United States Code, is
			 amended—
				(1)in paragraph
			 (1)(A), by striking 18 months and inserting 36
			 months;
				(2)in paragraph (1)(C), by striking 24
			 months and inserting 36 months; and
				(3)in paragraph
			 (2)(C), by striking 18-month and inserting
			 36-month.
				(e)Effective
			 dateThe amendments made by this section shall apply to
			 qualifying events occurring on or after the date that is 18 months before the
			 date of the enactment of this Act.
			3.Tax credit for
			 cost of COBRA continuation coverage
			(a)In
			 generalSubpart C of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.COBRA
				continuation coverage
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by subtitle A an amount equal to the amount paid
				by the taxpayer for coverage of the taxpayer and qualifying family members
				under COBRA continuation coverage for months beginning in the taxable
				year.
						(b)Limitations
							(1)In
				generalThe amount allowable
				as a credit under subsection (a) for the taxable year shall not exceed the sum
				of the monthly limitations for months during such taxable year.
							(2)Monthly
				limitationThe monthly
				limitation for any month is the product of the credit percentage for such month
				multiplied by the amounts paid by the taxpayer for such month which may be
				taken into account under subsection (a).
							(3)Credit
				percentageThe credit percentage for any month in any period of
				COBRA continuation coverage is—
								(A)100 percent, in
				the case of the first 12 months of such period,
								(B)50 percent, in the
				case of the first 12 months after the months to which subparagraph (A) applies,
				and
								(C)zero, in the case of
				any month thereafter.
								(c)Qualifying
				family memberFor purposes of this section, the term
				qualifying family member means the taxpayer’s spouse and any
				dependent of the taxpayer.
						(d)COBRA
				continuation coverageFor
				purposes of this section, the term COBRA continuation coverage
				means coverage under a COBRA continuation provision (as defined in section
				9832(d)(1)).
						(e)Other specified
				coverageAmounts paid for COBRA continuation coverage of any
				individual for any month shall not be taken into account under subsection (a)
				if such individual has other specified coverage for such month (within the
				meaning of section 35(f)).
						(f)Special
				rules
							(1)Coordination
				with advance payments of creditWith respect to any taxable year, the
				amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7529 for months
				beginning in such taxable year.
							(2)Coordination
				with other deductionsAmounts taken into account under subsection
				(a) shall not be taken into account in determining any deduction allowed under
				section 162(l) or 213.
							(3)Coordination with
				other health insurance costs creditAmounts taken into account under subsection
				(a) with respect to coverage for any month shall not be taken into account in
				determining the credit allowed under section 35. Any taxpayer who would (but
				for the preceding sentence) be allowed a credit under section 35 may elect not
				to have this section apply with respect to amounts paid for coverage for any
				month during the taxable year.
							(4)Medical and
				health savings accountsAmounts distributed from an Archer MSA
				(as defined in section 220(d)) or from a health savings account (as defined in
				section 223(d)) shall not be taken into account under subsection (a).
							(5)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
							(6)Separate
				returnsThe spouse of the taxpayer shall not be treated as a
				qualifying family member for purposes of this section if the taxpayer files a
				separate return for the taxable year.
							(7)Insurance which
				covers other individuals For purposes of this section, rules
				similar to the rules of section 213(d)(6) shall apply with respect to any
				contract for COBRA continuation coverage under which amounts are payable for
				coverage of an individual other than the taxpayer and qualifying family
				members.
							(8)Treatment of
				paymentsFor purposes of this section—
								(A)Payments by
				SecretaryPayments made by the Secretary on behalf of any
				individual under section 7529 (relating to advance payment of credit for cost
				of COBRA continuation coverage) shall be treated as having been made by the
				taxpayer on the first day of the month for which such payment was made.
								(B)Payments by
				taxpayerPayments made by the taxpayer for coverage months shall
				be treated as having been made by the taxpayer on the first day of the month
				for which such payment was made.
								(9)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this section, section 6050U, and section
				7529.
							.
			(b)Advance payment
			 of credit as premium payment for COBRA continuation coverageChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by adding at the end the
			 following:
				
					7529.Advance
				payment of credit as premium payment for COBRA continuation coverage
						(a)In
				generalNot later than 90
				days after the date of the enactment of this Act, the Secretary shall establish
				a program for making payments to providers of COBRA continuation coverage (as
				defined in section 36(d)) on behalf of taxpayers eligible for the credit under
				section 36.
						(b)Limitations
							(1)Termination
				after first 12 months of coverageThe Secretary shall not make any payment
				under subsection (a) with respect to any individual for COBRA continuation
				coverage of such individual for any month after the first 12 months of any
				period of COBRA continuation coverage.
							(2)Dollar
				limitationThe Secretary may
				make payments under subsection (a) only to the extent that the such payment
				does not exceed 100 percent of the amount paid by the taxpayer for coverage of
				the taxpayer and qualifying family members under COBRA continuation coverage
				for the months to which such payment
				relates.
							.
			(c)Disclosure of
			 return information for purposes of carrying out advance payment
			 program
				(1)In
			 generalSubsection (l) of section 6103 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(21)Disclosure of
				return information for purposes of advance payment of credit as premium payment
				for COBRA continuation coverageThe Secretary may, on behalf of taxpayers
				eligible for the credit under section 36, disclose to a provider of COBRA
				continuation coverage (as defined in section 36(d)), and persons acting on
				behalf of such provider, return information with respect to any such taxpayer
				only to the extent necessary (as prescribed by regulations issued by the
				Secretary) to carry out the program established by section 7529 (relating to
				advance payment of credit as premium payment for COBRA continuation
				coverage).
						.
				(2)Confidentiality
			 of informationParagraph (3) of section 6103(a) of such Code is
			 amended by striking or (20) and inserting (20), or
			 (21).
				(3)Unauthorized
			 disclosureParagraph (2) of
			 section 7213(a) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
				(d)Information
			 reporting
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by inserting after section 6050T the following new section:
					
						6050U.Returns
				relating to credit for COBRA continuation coverage
							(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7529 (relating to advance payment of credit as premium payment for COBRA
				continuation coverage) with respect to any individual shall, at such time as
				the Secretary may prescribe, make the return described in subsection (b) with
				respect to each such individual.
							(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form as
				the Secretary may prescribe, and
								(2)contains—
									(A)the name, address,
				and TIN of each individual referred to in subsection (a),
									(B)the number of months for which amounts were
				entitled to be received with respect to such individual under section 7529
				(relating to advance payment of credit as premium payment for COBRA
				continuation coverage),
									(C)the amount
				entitled to be received for each such month, and
									(D)such other
				information as the Secretary may prescribe.
									(c)Statements to be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
								(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
								(2)the information
				required to be shown on the return with respect to such individual.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be
				made..
				(2)Assessable
			 penalties
					(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 redesignating clauses (xiii) through (xviii) as clauses (xiv) through (xix),
			 respectively, and by inserting after clause (xii) the following new
			 clause:
						
							(xiii)section 6050U (relating to returns relating
				to credit for COBRA continuation
				coverage),
							.
					(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (AA), by striking the period at the end of subparagraph
			 (BB) and inserting , or, and by adding after subparagraph (BB)
			 the following new subparagraph:
						
							(CC)section 6050U (relating to returns relating
				to credit for COBRA continuation
				coverage).
							.
					(e)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or section 36 after section 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating the item relating to section
			 36 as an item relating to section 37 and by inserting after the item relating
			 to section 35 the following new item:
					
						
							Sec. 36. COBRA continuation
				coverage.
						
						.
				(3)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
					
						
							Sec. 6050U. Returns relating to credit for COBRA continuation
				coverage.
						
						.
				(4)The table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 7529. Advance payment of credit as premium payment for
				COBRA continuation
				coverage.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid for coverage months beginning after the date of the enactment of this Act,
			 in taxable years ending after such date.
			4.Reduction in benefit
			 of rate reduction for families with incomes over
			 $1,000,000
			(a)General
			 ruleSection 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new subsection:
				
					(j)Reduction in
				benefit of rate reduction for families with incomes over
				$1,000,000
						(1)In
				generalIf the adjusted gross income of a taxpayer exceeds the
				threshold amount, the tax imposed by this section (determined without regard to
				this subsection) shall be increased by an amount equal to the applicable
				percentage of so much of the adjusted gross income as exceeds the threshold
				amount.
						(2)Threshold
				amountsFor purposes of this subsection, the term threshold
				amount means—
							(A)$1,000,000 in the
				case of a joint return, and
							(B)$500,000 in the
				case of any other return.
							(3)Applicable
				percentageFor purposes of this subsection, the term
				applicable percentage means, with respect to any taxable year,
				such percentage as is estimated by the Secretary to result in an increase in
				the revenues to the Treasury for such taxable year which is equal to the
				decrease (if any) in the revenues to the Treasury that the Secretary estimates
				results from the application of sections 36 and 7529 for such taxable
				year.
						(4)Tax not to apply
				to estates and trustsThis subsection shall not apply to an
				estate or trust.
						(5)Special
				ruleFor purposes of section
				55, the amount of the regular tax shall be determined without regard to this
				subsection.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			(c)Application of
			 EGTRRA sunsetThe amendment made by this section shall be subject
			 to title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 to
			 the same extent and in the same manner as section 101 of such Act.
			(d)Section
			 15 not to applyThe amendment
			 made by subsection (a) shall not be treated as a change in a rate of tax for
			 purposes of section 15 of the Internal Revenue Code of 1986.
			
